Exhibit 10.1
 
AMENDMENT


Amendment dated as of December 16, 2014 to the holders of the Green Earth
Technologies, Inc. 6% Secured Convertible Debenture Agreements in the aggregate
principal amount of $7,500,000 dated as of December 12, 2011, October 4, 2012
and March 28, 2013, between Green Earth Technologies, Inc. and each of those
other entities signatory hereto (the “Debenture Agreements”).


1. The clause of “Maturity Date “ set forth in Section 1 of the Debenture
Agreements:
 
The “Maturity Date” shall be revised from December 31, 2014 and shall mean March
31, 2016.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
GREEN EARTH TECHNOLOGIES, INC.
                 
By: /s/ Greg Adams
                            Elysium Natural Resources, LLC     Francesco Galesi
Irrevocable Grantor Trust             By: /s/Frank Ronkese     By: /s/ Dave
Buicko (Trustee)                       NCG Partners, LLC        ML, LP          
   By: /s/ Bradford R. Higgins     By: /s/ Steve Obermayer                      
Walter Raquet and WRG, LLC     D&L Partners              By: /s/ Walter Raquet  
  By: /s/ Doug VonAllmen                      
FS Partners, LLC
                  By: /s/ Charles Gilroy        


 